DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment & Response to Amendment
Applicant’s arguments and amendments of May 18, 2022 have been fully and carefully considered.  Applicant’s amendments has complied with the 112(b) and (d) rejections made in the Non-Final Office Action of December 21, 2021 according the rejections under 35 USC 112(b)  and 112(d) are withdrawn.  Regarding the rejection made under 102(a)(2) as being anticipated by Spiegelman et al., USP 10,363,497, the Affidavit provided on May 18,2022 provides the proper evidence that the reference is disqualified as a “prior art” reference pursuant to 35 USC 102(b)(2)(C).  Accordingly, the rejection is withdrawn and claims 1, 2, 5, 7,9-12, 15, 19-21, 24-26, 28-31, 33,34 and 36-39 are now in condition for allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771